                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

GARY L. MCCOY,

        Plaintiff,                                 Case No. 3:17-cv-432

vs.

DR. RODNEY L. CARLSON, et al.,                     District Judge Thomas M. Rose
                                                   Magistrate Judge Michael J. Newman
      Defendants.
______________________________________________________________________________

 REPORT AND RECOMMENDATION1 THAT DEFENDANTS’ MOTION TO DISMISS
      THE THIRD AMENDED COMPLAINT (DOC. 89) BE DENIED AS MOOT
______________________________________________________________________________

        This civil case is before the Court on Defendants’ motion to dismiss Plaintiff’s third

amended complaint. Doc. 89. Following the filing of this motion, Plaintiff, with leave of Court

having been granted (doc. 116), filed a fourth amended complaint (doc. 117). Accordingly, the

undersigned RECOMMENDS that Defendants’ motion to dismiss the third amended complaint

(doc. 89) be DENIED AS MOOT. See Laning v. Doyle, No. 3:14–cv–24, 2014 WL 2805240, at

*1–2 (S.D. Ohio June 20, 2014).

        Notably, Defendants have now filed motions to dismiss Plaintiff’s fourth amended

complaint (docs. 128, 139), which remain pending and will be addressed together when both

motions are ripe for adjudication.



Date:   November 13, 2019                          s/ Michael J. Newman
                                                   Michael J. Newman
                                                   United States Magistrate Judge




        1
       Attached hereto is a NOTICE to the parties regarding objections to this Report and
Recommendation.
                              NOTICE REGARDING OBJECTIONS

         Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to

the proposed findings and recommendations within FOURTEEN days after being served with this

Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if served

on you by electronic means, such as via the Court’s CM/ECF filing system. If, however, this Report

and Recommendation was served upon you by mail, this deadline is extended to SEVENTEEN DAYS

by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the deadline to file objections

by filing a motion for extension, which the Court may grant upon a showing of good cause.

         Any objections filed shall specify the portions of the Report and Recommendation objected to,

and shall be accompanied by a memorandum of law in support of the objections. If the Report and

Recommendation is based, in whole or in part, upon matters occurring of record at an oral hearing, the

objecting party shall promptly arrange for the transcription of the record, or such portions of it as all

parties may agree upon or the Magistrate Judge deems sufficient, unless the assigned District Judge

otherwise directs.

         A party may respond to another party’s objections within FOURTEEN days after being served

with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however, this

Report and Recommendation was served upon you by mail, this deadline is extended to SEVENTEEN

DAYS by application of Fed. R. Civ. P. 6(d).

         Failure to make objections in accordance with this procedure may forfeit rights on appeal. See

Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981).
